         Case: 3:20-cv-00426-wmc Document #: 9 Filed: 05/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TRAVIS D. WILLIAMS,

          Plaintiff,                                                      ORDER
    v.
                                                                Case No. 20-cv-426-wmc
 DELFORGE, et al.,

          Defendants.


         On May 8, 2020 I assessed plaintiff Travis D. Williams $1.40 as an initial partial

payment of the $350.00 fee for filing this case. Dkt. 6. Now plaintiff has submitted a motion

for reconsideration of my May 8 order along with a supporting declaration indicating that

plaintiff has no means to pay the $1.40 initial partial payment. Dkt. 7 and 8. I will grant

plaintiff’s motion.

         Using the documentation plaintiff submitted along with his declaration, it appears that

plaintiff presently has no means with which to pay the filing fee or to make an initial partial

payment.     Under these circumstances, the court will grant plaintiff’s motion for leave to

proceed without prepayment of the filing fee, but will not require payment of an initial partial

filing fee. Even if this court ultimately determines that plaintiff’s complaint cannot go forward,

plaintiff is advised that the full $350 filing fee for indigent litigants remains plaintiff’s

obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
        Case: 3:20-cv-00426-wmc Document #: 9 Filed: 05/27/20 Page 2 of 2




                                            ORDER

       IT IS ORDERED that,

       1.      Plaintiff Travis D. Williams motion for reconsideration, dkt. 7, is GRANTED.

       2.      Plaintiff’s motion for leave to proceed without prepayment of the filing fee, dkt.

2, is GRANTED.

       3.      No further action will be taken in this case until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.




               Entered this 27th day of May, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
